
	
		II
		Calendar No. 653
		110th CONGRESS
		2d Session
		S. 1939
		[Report No. 110–301]
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide for the conveyance of certain land in the
		  Santa Fe National Forest, New Mexico.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Santa Fe National Forest Title
			 Claim Resolution Act.
		2.DefinitionsIn this Act:
			(1)ClaimThe
			 term Claim means a claim
			 of
			 the Claimants against the United States under—
				(A)the administrative
			 adjudication of Ramona and Boyd Lawson, IBLA 97–459, NMNM–96160, 159 IBLA 184
			 (June 4, 2003); or
				(B)section 316 of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1746).of the Claimants to any
			 right, title, or interest in any land located in lot 10, sec. 22, T. 18 N., R.
			 12 E., New Mexico Principal Meridian, San Miguel County, New Mexico, except as
			 provided in section (3)(a).
				(2)ClaimantsThe
			 term Claimants means Ramona Lawson and Boyd Lawson.
			(3)Federal
			 landThe term Federal land means a parcel of
			 National Forest System land in the Santa Fe National Forest, New Mexico, that
			 is—
				(A)a portion of the
			 land occupied by improvements that is referred to in the administrative
			 adjudication described in paragraph (1)(A);
				(B)comprised of
			 approximately 6.20 acres of land;
				(C)in lot 10, sec.
			 22, T. 18 N., R. 12 E., New Mexico Principal Meridian, San Miguel County, New
			 Mexico; and
				(D)described and
			 delineated in the survey.
				(3)Federal
			 landThe term Federal land means a parcel of
			 National Forest System land in the Santa Fe National Forest, New Mexico, that
			 is—
				(A)comprised of
			 approximately 6.20 acres of land; and
				(B)described and delineated
			 in the survey.
				(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Forest Service Regional Forester, Southwestern Region.
			(5)SurveyThe
			 term survey means the survey plat entitled Boundary Survey
			 and Conservation Easement Plat, prepared by Chris A. Chavez, Land
			 Surveyor, Forest Service, NMPLS#12793, and recorded on February 27, 2007, at
			 book 55, page 93, of the land records of San Miguel County, New Mexico.
			3.Santa fe
			 national forest land conveyance
			(a)In
			 generalThe Secretary shall,
			 except as provided in paragraph (1) and subject to valid existing rights,
			 convey and quitclaim to the Claimants all right, title, and interest of the
			 United States in and to the Federal land in exchange for—
				(1)the grant by the
			 Claimants to the United States of a scenic easement to the Federal land
			 that—
					(A)protects the
			 purposes for which the Federal land was designated under the Wild and Scenic
			 Rivers Act (16
			 U.S.C. 1271 et seq.); and
					(B)is determined to
			 be acceptable by the Secretary; and
					(2)a release of the
			 United States by the Claimants of—
					(A)the Claim;
			 and
					(B)any additional
			 related claims of the Claimants against the United States.
					(b)SurveyThe
			 Secretary, with the approval of the Claimants, may make minor corrections to
			 the survey and legal description of the Federal land to correct clerical,
			 typographical, and surveying errors.
			(c)Satisfaction of
			 claimThe conveyance of Federal land under subsection (a) shall
			 constitute a full satisfaction of the Claim.
			
	
		April 10, 2008
		Reported with amendments
	
